- department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division oct sin j b3 dear the purpose of this letter is to revoke private letter rulings and issued to you in response to a letter_ruling request dated date a private_letter_ruling found to be in error or not in accord with the current views of the service may be revoked section revproc_2002_4 ilr b because of inconsistencies in the legal position taken in these rulings we hereby revoke them you have previously accepted this action this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office sincerely signed robert c harper jr robert c harper jr cane manager exempt_organizations technical group
